Title: To Alexander Hamilton from Timothy Pickering, 30 March 1797
From: Pickering, Timothy
To: Hamilton, Alexander



Philadelphia March 30. 1797.
Dear Sir,

I believe I mentioned in my last, that I was going to sketch a state of facts relative to Mr. Pinckney’s mission for publication. I now inclose it. That the facts should be known to our citizens was deemed important. I thought it highly important that the Representatives should come together impressed with the sentiments of their constituents on the reprehensible conduct of the French Government, which made loud complaints of wrongs, but refused to hear our answer, or to enter on any discussion of the subjects of complaint, by refusing to acknowledge a special minister, sent from the U.S. for the direct purpose of making explanations; and that demanded of conscious innocence a confession of offences and redress of injuries never committed, as the preliminary of receiving our minister. The abominable depredations on our commerce—their unfounded complaints—their preposterous refusal to hear our answer—and the indignities offered to our ambassador, combined, and fully known to the people of the U.S. it might be fairly hoped would so powerfully operate in removing their ill founded and ill requited attachments to France, and even excite such a spirit of just resentment & pride, as would effectually controul certain men who have seemed willing to chain us to that republic & make us lick the feet of her violent and unprincipled rulers.
The statement of facts being prepared, I expected to hand it yesterday to Mr. Fenno for publication: but some scruples arose about its expediency. The facts are carefully extracted from General Pinckney’s letters of December 20, & January 6. The objections were, that, it might be deemed irritating—that it would be deemed an official publication, tho’ anonymous—that such manifestly official publications have not heretofore been made, except to Congress, and that at their approaching session the letters themselves will be laid before both Houses. That America will expect the Executive to use every means of cultivating peace, and to hazard nothing which can be construed into a tendency to provoke a war. But the same objections, substantially, were made by our French-American patriots to my letter to General Pinckney, tho’ written with extreme moderation, & containing answers and explanations to complaints which the French minister himself had the impudence to address to the Citizens of the U.S. whom those patriots would gladly continue to keep in the dark; and in short, prostrate by an unconditional submission at the feet of the most ambitious and horrible tyrants that ever cursed the earth.
The publication being thus suspended, I inclose the statement for your information. You need not return it, as I have a fair copy. I need not have been so minute in the detail: but the substance of the facts I still think ought to be published, and without delay; and in such form as to bear evident marks of authenticity, without which they will not gain universal belief, & therefore fail of the impression which I wished to have had produced by the publication. If you can drop me a line expressing your opinion on the matter, I shall be much obliged.
I am with sincere respect   Dr Sir Your obt. servt

T. Pickering
Alexr. Hamilton Esq

